Order filed September 3, 2013




                                      In The

                    Fourteenth Court of Appeals
                                    ____________

                             NO. 14-12-00555-CV
                                    ____________

    MICHAEL DODD AND 3D GLOBAL SOLUTIONS, INC., Appellant

                                        V.

                         BRIAN J. SAVINO, Appellee


                   On Appeal from the 127th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-70013

                                     ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of Plaintiff Brian J.
Savino’s amended motion for default judgment, along with all associated
exhibits, filed February 6, 2013.
      The clerk of the 127th District Court is directed to deliver to the Clerk of this
court the original of Plaintiff Brian J. Savino’s amended motion for default
judgment, along with all associated exhibits, filed February 6, 2013, on or
before September 16, 2013. The Clerk of this court is directed to receive,
maintain, and keep safe this original exhibit; to deliver it to the justices of this
court for their inspection; and, upon completion of inspection, to return the original
of Plaintiff Brian J. Savino’s amended motion for default judgment, along
with all associated exhibits, filed February 6, 2013, along with all associated
exhibits, to the clerk of the 127th District Court.



                                               PER CURIAM